1
                                `                                          JS-6
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT
8                             CENTRAL DISTRICT OF CALIFORNIA
9
10   SEAN EZRA BROWN,                       )      NO. CV 16-2935-ODW (AGR)
                                            )
11                        Petitioner,       )
                                            )      JUDGMENT
12       v.                                 )
                                            )
13   JOE A. LIZARRAGA, Warden,              )
                                            )
14                        Respondent.       )
                                            )
15
16            Pursuant to the Order Accepting Findings and Recommendation of United
17   States Magistrate Judge,
18            IT IS ADJUDGED that the Petition in this matter is denied and dismissed with
19   prejudice.
20
21   DATED: September 16, 2019              __________________________________
                                                      OTIS D. WRIGHT, II
22                                                 United States District Judge
23
24
25
26
27
28
